



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Branford, 2019 ONCA 209

DATE: 20190315

DOCKET: C66140

Watt, Hourigan and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Malik Branford

Appellant

Malik Branford, acting in person

Andrew Hotke, for the Attorney General for Ontario

Nader Hasan, duty counsel

Heard: March 12, 2019

On appeal from the conviction entered on August 3, 2018
    and the sentence imposed on October 3, 2018 by Justice John R. Sproat of the Superior
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant attacks his conviction of unauthorized possession of a
    firearm found heavily wrapped under the bed in the bedroom occupied by the
    appellant. He says that the conviction is unreasonable in that the
    circumstantial evidence, considered cumulatively, did not satisfy the standard
    required by
R. v. Villaroman
, 2016 SCC 33, [2016] 1 S.C.R. 1000.

[2]

The trial judge stated and applied the relevant legal principles. He did
    not misapprehend the evidence. He considered and rejected, for cogent reasons,
    the claim that a third party, a former co-accused, was the person in possession
    of the gun. In our view, this conviction is well founded and is not susceptible
    to a claim of unreasonableness.

[3]

The appeal from conviction is dismissed.

[4]

As to sentence, leave to appeal sentence is granted and the victim
    surcharge set aside, but the sentence appeal is otherwise dismissed.


